Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Rabena on 09/24/2021.

The application has been amended as follows: 

Claim 1) A video distribution system comprising: 
a video generation device configured to generate video information indicating a video, 
a reproduction device configured to reproduce the video; and 
a distribution apparatus, wherein the distribution apparatus includes: 
at least one memory configured to store sound distribution computer program code and video distribution computer program code; and 
at least one distribution processor configured to access the sound distribution computer program code and the video distribution computer program code, and operate according to the sound distribution computer program code and the video distribution computer program code, the sound distribution computer program code comprising: 

timing information transmission code configured to cause at least one of the at least one distribution processor to transmit first timing information indicating one or more timings of reproducing the one or more sounds to the video generation device; and 
second sound information transmission code configured to cause at least: one of the at least one distribution processor to transmit the sound information to the reproduction device, 
the video distribution computer program code comprising: 
video information reception code configured to cause at least one of the at least one distribution processor to receive the video information from the video generation device; and 
received video information transmission code configured to cause at least one of the at least one distribution processor to transmit the received video information to the reproduction device; 
the video generation device includes: 
at least one memory configured to store generation computer program code; and 
at least one generation processor configured to access the generation computer program code and operate according to the generation computer program code, the generation computer program code comprising: 
sound information reception code configured to cause at least one of the at least one generation processor to receive the sound information from the distribution apparatus; 
timing information reception code configured to cause at least one of the at least one generation processor to receive the first timing information from the distribution apparatus; 
video-taking control code configured to cause at least one of the at least one generation processor to cause a video-taking device to take the video; 
is being taken by the video-taking device, the one or more sounds indicated by the received sound information; 
timing identification code configured to cause at least one of the at least one generation processor to identify, when the one or more sounds are being reproduced by the sound reproduction code, one or more timings of reproducing the one or more sounds indicated by the received sound information based on the received first timing information; and 
taken video information transmission code configured to cause at least one of the at least one generation processor to transmit the taken video to the distribution apparatus, and 
the reproduction device includes: 
at least one memory configured to store reproduction computer program code; and 
at least one reproduction processor configured to access the reproduction computer program code and operate according to the reproduction computer program code, the reproduction computer program code comprising: 
reproducible video information reception code configured to cause at least one of the at least one reproduction processor to receive the video information from the distribution apparatus; 
reproducible sound information reception code configured to cause at least one of the at least one reproduction processor to receive the sound information from the distribution apparatus; and 
video reproduction code configured to cause at least one of the at least one reproduction processor to reproduce the video indicated by the received video information and the one or more sounds indicated by the received sound information, and 
wherein the received video information transmission code is configured to cause at least one of the at least one distribution processor to transmit the video information including second timing 
the video reproduction code is configured to cause at least one of the at least one reproduction processor to synchronize the video with the one or more sounds based on the second timing information included in the video information received by the reproducible video information reception code.

Claim 8) A video generation method performable by a computer, the method comprising: 
receiving sound information indicating one or more sounds from a distribution apparatus configured to distribute the sound information; 
receiving first timing information indicating one or more timings of reproducing the one or more sounds from the distribution apparatus; 
causing a video-taking device to Lake the video; 
reproducing, when the video is being taken by the video-taking device, the one or more sounds indicated by the received sound information; 
identifying, when the one or more sounds indicated by the received sound information are being reproduced, the one or more timings of reproducing the one or more sounds indicated by the received sound information based on the received first timing information; and 
causing video information indicating the taken video to be generated, the video information including second timing information indicating the one or more identified timings.

Claim 9) A reproduction device comprising: 
at least one memory configured to store computer program code; and 

video information reception code configured to cause at least one of the at least one processor to receive video information indicating a video, the video information generated according to control by a video generation device; 
sound information reception code configured to cause at least one of the at least one processor to receive sound information indicating one or more sounds; and 
video reproduction code configured to cause at least one of the at least one processor to reproduce the video indicated by the received video information and the one or more sounds indicated by the received sound information, 
wherein the video has been taken by a video-taking device, 
the video generation device is configured to reproduce the one or more sounds indicated by the sound information when the video is being taken by the video-taking device, identify one or more timings of reproducing the one or more sounds when the one or more sounds are being reproduced by the video generation device, and cause the video information including second timing information indicating the one or more identified timings to be generated, and 
the video reproduction code is configured to cause at least one of the at least one processor to synchronize the video with the one or more sounds based on the second timing information included in the received video information.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to neither disclose nor sufficiently suggest the combination of features as claimed and arranged by Applicant. A video distribution system comprising: a video generation device configured to generate video information indicating a video, a reproduction device .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-75197519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
10/21/2021